Citation Nr: 1143625	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Douglas Kugal, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant served on Active Duty for Training from December 31, 1973 to February 27, 1974.  

This appeal originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified before a Veterans Law Judge at a hearing held at the RO in June 2007.  A transcript of the hearing is currently associated with the claims file.

The Board previously remanded the matter in September 2007.  In the September 2007 remand, the Board noted that the appellant was advised that the Veterans Law Judge who chaired the June 2007 hearing is no longer employed by the Board.  The Board further noted that the appellant was informed of his opportunity to have a hearing with another Veterans Law Judge, but he did not respond.  The Board proceeded accordingly.  See 38 C.F.R. § 20.707.

The Board again remanded the matter in September 2009.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The appellant is presumed to have been sound upon entrance into active duty for training in December 1973.  The record does not contain clear and unmistakable evidence showing that a psychiatric disorder preexisted service entrance.

2.  The appellant's currently diagnosed psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, and schizophrenia, had its clinical onset after his period of active duty for training.


CONCLUSIONS OF LAW

1.  The presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence that a psychiatric disorder preexisted the appellant's active duty for training.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306(b) (2011).

2.  A current psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, and schizophrenia, was not incurred in or as a result of active duty for training.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent a letter in May 2004 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, an October 2007 letter informed the appellant of what type of information and evidence was needed to establish a disability rating and effective date.  Although a document fully meeting the VCAA's notice requirements was not provided to the appellant before the September 2004 rating decision on appeal, the claim was fully developed and then readjudicated most recently in a May 2010 Supplemental Statement of the Case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file does not contain the appellant's service treatment records.  In such situations, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Here, the record shows that the RO has made diligent and extensive efforts to obtain them.  Moreover, the RO has attempted to search for other forms of records that support the claim, including a direct request to the appellant in October 2007.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO issued a Memorandum on the Unavailability of the Service Records, in March 2010, which identified the specific efforts made to attempt to obtain the appellant's STR.  The appellant was sent contemporaneous notice of this finding in March 2010.  

The claims file contains the available post-service medical records and Veteran's statements in support of the claim, including his testimony provided at a Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The claims file shows that there are private (non-VA)  treatment records and Social Security Administration (SSA) records that have not been obtained.  However, the record also contains responses from the respective offices indicating that the appellant's records are no longer available.  Accordingly, a remand to obtain these records is not necessary.

Thus, the Board finds that there is no outstanding evidence available with respect to the appellant's claim.  Remanding this case back to the RO for further evidentiary development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Also, a Veterans Health Administration  (VHA) expert medical opinion was obtained to address the case.  The Board finds that the VHA opinion is adequate because, as discussed below, it was based upon consideration of the appellant's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed psychiatric disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2009 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to contact the HQ New Jersey Army and Air National Guard Joint Force, Attn:  SGM Michael Zelenski, G1-PSB, Building 3650, Saylors Pond Road, Fort Dix, New Jersey 08640, and request the appellant's 201 file pertaining to his service with National Guard Unit (Co. B, 1-113 Inf. Jersey City, New Jersey).  The Board also directed that if no records were available, make a written note of the attempt to obtain records in addition to the reason for their unobtainable status.  Upon remand, this was accomplished and, as noted above, the appellant was sent notice in May 2010 that the STR was unavailable.  

The Board also directed that the appellant be afforded a VA examination.  This was accomplished in April 2010.  Although the Board below discounts the probative weight of the April 2010 VA examination, these findings do not controvert the otherwise substantial compliance with the September 2009 remand directive.  

Finally, the AMC/RO readjudicated the matter in a May 2010 SSOC, as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the September 2009 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The appellant contends that service connection is warranted for a psychiatric disorder, to include schizoaffective disorder.  

The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the appellant's claim must be considered.  The appellant may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the appellant's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the record contains the appellant's April 2004 claim and a January 2009 testimonial statement wherein he identified his claim as involving "mental problems."  The evidence of record includes medical evaluation reports showing various diagnoses, including schizoaffective disorder, bipolar disorder, and schizophrenia.  In light of these considerations, the Board finds that the scope the appellant's present claim is not limited to a claim of service connection for schizoaffective disorder alone.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Active Duty for Training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (IADT), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24) , 106, 1131 (West 2002).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that the preponderance of the more probative evidence of record weighs against the claim for the following reasons.  

As an initial matter, the Board finds that the evidence of record competently demonstrates a current psychiatric disorder, which has been variously diagnosed as including schizoaffective disorder, bipolar type; anxiety disorder, NOS; history of polysubstance dependence, currently in remission (in December 1997); schizoaffective disorder and polysubstance dependence (in October 2000) ; bipolar disorder, mixed, severe with psychosis; and alcohol dependency (in January 2001); major depressive disorder (MDD), recurrent, unspecified; adjustment disorder with mixed anxiety and depressed mood; and alcohol abuse (in November 2002); schizophrenia, paranoid type; adjustment disorder with mixed anxiety and depressed mood (in August 2007); schizophrenia, undifferentiated (in March 2009); and schizoaffective disorder, depressive type, by history (in April 2010).  

Thus, the appellant is shown to have a current psychiatric disorder.  See Davidson, 581 F.3d at 1316; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This issue is not in dispute.  

Rather, the central question in this appeal concerns whether a current psychiatric disorder preexisted the appellant's entrance into service in December 1974 or had its onset therein.  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

If a service entrance examination is unavailable, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 268 (1994).  

However, for periods of ADT and IADT, the presumption of sound condition does not apply if an entrance examination was not performed prior to the period of ADT or IADT service.  Rather, the claimant bears the burden of proof in establishing both that (1) the preexisting condition worsened (underwent a permanent increase in disability) during the period of ADT (or IADT), and (2) that the condition worsened beyond the natural progress of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

Here, the appellant's service, according to his DD form 214, consisted of one month of ADT.  The remaining service records including a NGB Form 22, Report of Separation and Record of Service in the Army National Guard and as a Reserve of the Army, list the length of the appellant's service as four months and 14 days.  

The appellant's service treatment record (STR) is not of record.  Although, generally, the presumption of sound condition does not apply if an entrance examination was not performed prior to a period of ADT, the Board is unable to determine in this case whether an entrance examination was performed prior to the appellant's entrance into ADT.  Under such circumstances, the Board finds that the appellant is entitled to the presumption of soundness.  See Doran, 6 Vet. App. at 268; Smith, 24 Vet. App. 40.

Correspondingly, the Board finds that the record does not contain clear and unmistakable evidence that a psychiatric disorder preexisted the appellant's entrance into ADT.  See Wagner, 370 F.3d at 1096.  

The pertinent evidence on this question consists of the appellant's own lay testimonial statements and a Veterans Health Administration (VHA) expert advisory medical opinion.  

The appellant's own statements are inconsistent and contradictory.  

He handwrote in a December 2004 testimonial statement that before he was "forced to join the [A]rmy," he had been in "special classes" in school, and the school recommended he see a psychiatrist.  He then saw doctors, took tests, and was told he was "mentally sick."  The appellant also described being hit by a car at age seven, wherein he hit his head and acted strange thereafter.  

Similarly, in his August 2006 VA Form 9 (substantive appeal), the appellant wrote that he "had problems in [his] head" as a child, such that he was "not right in [his] head" when he started basic training.  He also wrote that he was in a youth house as a child, where he was given medication "for [his] head."  

Conflicting with these two statements, the appellant wrote in his original, April 2004 claim that he had symptoms beginning during his ADT.  Similarly, private (non-VA) and VA medical records from December 1997, August 2007, and April 2010, reflect his report of symptoms beginning during service.  

Also, at his June 2007 Board hearing, he testified that he may have had symptoms prior to service "a little bit," but it "mostly started more" during service.  He explained that he did not like school as a child, as he had problems learning, concentrating, and was considered a slow learner; he saw a psychiatrist once or twice.  He unequivocally testified that he did not have a psychiatric disorder when he enlisted.  

The Board also notes that several records in the claims file, including the appellant's June 2007 Board hearing testimony, refer to child abuse by his stepfather.  

Similar to his Board hearing testimony, he wrote in his September 2004 notice of disagreement (NOD) that he "might have had some problems at home" prior to service, but he was "not mental."  

In light of these conflicting statements, the Board finds that the appellant's own statements are not credible evidence regarding the onset of his symptoms.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Thus, his lay assertions do not constitute clear and unmistakable evidence of a psychiatric disorder preexisting his entrance into ADT.  

Also in this case, the Board obtained a Veterans Health Administration (VHA) expert advisory medical opinion, which was completed by a psychiatrist, who is also a Diplomate, Psychiatry, Diplomate, Addiction Psychiatric, and Diplomate, Geriatric Psychiatry, American Board of Psychiatry and Neurology.  Addressing this question, the expert psychiatrist noted the appellant's statements and belief that his mental illness started before he entered into ADT.  The expert psychiatrist noted, in particular, the appellant's handwritten, December 2004 testimonial statement, described above.  The expert psychiatrist determined that "[i]t is likely the symptoms [the appellant] speaks of are what we call 'prodromal' symptoms of his mental illness," and a "prodromal period in patients with [a p]sychotic disorder is not treatable and is unpredictable when and if they will have or develop the disease."  The expert psychiatrist cited Kaplan & Sadock's Synopsis of Psychiatry and Behavioral Sciences/Clinical Psychiatry, Eighth Edition, in support.  

The VHA expert then went on, "[t]herefore some experts believe that this type of illness starts or is marked as starting in the first hospitalization.  If the disease would have started before and [the appellant] was seeing a Mental Health Professional before his first [hospital] admission, one could consider it as starting at that point.  But, there is no evidence in the record of psychotic symptoms being treated before 1977.  Therefore, it is unlikely that the disease started before his service."  The expert psychiatrist cited, by analogy, to adult onset diabetes.  

With regard to the appellant's competency to report his history of psychiatric symptoms, the VHA expert found that the appellant had the capacity to describe his psychiatric symptoms prior to and during service.  The VHA expert, in making this determination, relied on several letter written by the appellant, which were found to " not [be] disorganized or show any evidence that he was grossly psychotic while writing them."  

In reviewing the VHA expert's opinion, the Board notes a conflict between the expert's findings and the other evidence of record.  In particular, the expert wrote that there "there is no evidence in the record of psychotic symptoms being treated before 1977."  The Board points out, to the contrary, that the record contains the appellant's own statements, such as in December 2004 and in an undated statement, that he was treated during service for such symptoms as hearing voices.  The VHA expert found the appellant competent to describe his history.  

An overall reading of the VHA expert's opinion, however, shows that where he stated "treatment" he was actually referring to hospitalization before 1977.  For instance, he wrote elsewhere in the opinion that the appellant's first psychiatric hospitalization admission did not occur until four years after his service separation.  The VHA expert's statements are consistent with the appellant's own testimonial statements where he identified treatment, but not hospitalization, during service.  Thus, the Board finds that this apparent conflict in the VHA expert psychiatrist's opinion is immaterial.  

In light of the foregoing, the Board finds that the record does not contain clear and unmistakable that a psychiatric disorder preexisted the appellant's entrance into ADT.  Thus, the presumption of sound condition has not been rebutted and the Board need not address the question of whether the evidence clearly and unmistakably shows that a preexisitng disorder was not aggravated during service.  See Wagner, 370 F.3d at 1096; Vanerson, 12 Vet. App. 254.  

Because the presumption of soundness applies, the remaining question concerns whether a current psychiatric disorder had its onset during service or is otherwise directly related to service.  See, e.g, Wagner, 370 F.3d at 1096 (where the presumption of soundness applies because the record does not contain clear and unmistakable evidence showing that the preexisting condition was not aggravated during service, "[t]his essentially ha[s] the effect of converting an aggravation claim into one for service-connected disability.") .

On this question, the appellant's NGB Form 22 and his discharge orders identify the reason for discharge as erroneous enlistment (failed to meet enlistment and medical standards).  No further information is provided, and, the Board reiterates, that the appellant's STR is unavailable.  

Generally, where service records are unavailable, the Board has an increased obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996); see also Ussery v. Brown, 8 Vet. App. 64 (1995) (case law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision when the service medical records have been destroyed).  

Moreover, where a veteran's STR are unavailable, that Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this case, although the appellant has presented conflicting statements regarding whether his symptoms began prior to service, he has, by comparison, consistently maintained that he experienced symptoms during (and after) his service.  For instance, on his original, April 2004 service connection claim form, the appellant identified his symptoms as starting in basic training in December 1973.  He also wrote that he started hearing voices since his discharge.  Elsewhere on the form, he identified his symptoms as starting in January 1973.  He also wrote an extensive testimonial statement in December 2004 describing, in pertinent part, jumping out of a window during service, which led to him being referred for counseling and then a psychiatric evaluation where he endorsed hearing voices.  Likewise, at his June 2007 Board hearing, he testified that he began hearing voices and talking to himself, "acting strange," soon after starting basic training.  

He has also consistently maintained that he was first hospitalized after service in 1977.  The pertinent hospitalization records are likewise unavailable.  

Because his statements concerning his in-service and post-service symptoms are consistent throughout the record, the Board finds such assertions credible.  As previously indicated, the VHA expert psychiatrist found him competent to report his symptoms.  Thus, the appellant's own statements are probative to this extent.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77; see also Washington, 19 Vet. App. 362.

His own assertions, however, are outweighed by the opinion of the VHA expert psychiatrist.  

In particular, the VHA expert, in addition to the discussion cited above, noted that the appellant's "first psychiatric hospitalization occurred four years after relief from the military."  Therefore, the VHA expert psychiatrist determined that he "would mark [the appellant's] beginning of illness in or around 1977."  The VHA expert also wrote that the events of [the appellant's] service did not aggravate, worsen, or cause the appellant's psychiatric disorder.  He explained that the information in the appellant's claims file showed more stress in early childhood than what he reported happened during service.  The VHA expert, in particular, noted the appellant's assertions regarding child abuse by his stepfather, having runaway from home "several times," and having legal problems, including being in a "Youth House."  The VHA expert determined that "[a]ll of these stressors are significantly worse that what [the appellant] describes happened in the military and none of them caused the mental illness he currently has."  In support, the VHA expert reasoned that "[i]f the stress from [the appellant's] military service would have aggravated or worsened his illness, he would have had an admission either during his service or within the first year after his discharge," but he was not first admitted until four years later.  Therefore, the VHA expert reiterated, "it is not likely that months served in the military worsened [the appellant's] mental illness."  

The VHA expert psychiatrist also specifically opined that he "do[es] not believe, nor do[es he] see evidence, that the psychiatric disorder started in the military," in light of "the comments [the appellant] wrote of his symptoms while serving and after serving."  

To summarize, the Board finds that the record contains the appellant's competent and credible assertions that he had symptoms during and after service.  Service connection is not warranted on a direct or presumptive basis, however, as the VHA expert established that these symptoms were prodromal, and that the onset of the disorder, consistent with other expert opinions, did not begin until the appellant's hospitalization, which occurred four years after his service separation.  Overall, the VHA expert psychiatrist's opinion is found to be the most probative evidence of record in this matter.  In addition to the expert qualifications, the opinion is thoroughly and accurately informed of the pertinent facts of the case, is unequivocally stated, and is well-supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The VHA expert psychiatrist's opinion is also uncontroverted by the remaining medical evidence of record.  The appellant was afforded a VA examination in April 2010.  The VA examiner concluded that there was no evidence available regarding the appellant's psychiatric functioning prior to 1979 except the appellant's own ongoing statements, which were contradictory, but his schizoaffective disorder dated to at least 1979, and likely earlier.  However, the VA examiner also determined that it was not possible to etiologically determine whether the onset was prior to or following the appellant's entrance into service without reliance on speculation due to the contradictory nature of the only available evidence.  Correspondingly, the VA examiner determined that he could not determine without resort to speculation whether the appellant's disability likely worsened during service or whether it is related to or had onset during service.  The Board finds that the April 2010 VA examination has little probative value and does not controvert the VHA expert psychiatrist's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Also, the record contains a report of private behavioral health status examination performed in August 2007.  With regard to the appellant's history of present illness, it is noted that he "began experiencing auditory hallucinations after he joined the military, when he was 17 years old."  The Board finds that this statement has limited probative value as it is simply a transcription of the appellant's self-reported history unenhanced by any additional medical comment by the transcriber.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, it does not directly controvert the VHA expert psychiatrist's opinion as it simply notes the onset of the appellant's symptoms, which the VHA expert psychiatrist established were prodromal during service.  

For these reasons, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is 




against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, and schizophrenia, is denied.  



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


